

117 S2305 IS: Cybersecurity Opportunity Act
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2305IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Ossoff introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo enhance cybersecurity education.1.Short titleThis Act may be cited as the Cybersecurity Opportunity Act.2.Dr. David Satcher cybersecurity education grant program(a)Authorization of grantsThe Secretary of Homeland Security shall—(1)award grants to assist public institutions of higher education that have an enrollment of needy students (as defined in section 312(d) of the Higher Education Act of 1965 (20 U.S.C. 1058(d))), Historically Black Colleges and Universities, and minority-serving institutions, to establish or expand cybersecurity programs, to build and upgrade institutional capacity to better support new or existing cybersecurity programs, including cybersecurity partnerships with public and private entities, and to support such institutions on the path to producing qualified entrants in the cybersecurity workforce or becoming a National Center of Academic Excellence in Cybersecurity through the program carried out by the National Security Agency and the Department of Homeland Security; and(2)award grants for a 5-year pilot period to build capacity to public institutions of higher education that have an enrollment of needy students (as defined in section 312(d) of the Higher Education Act of 1965 (20 U.S.C. 1058(d))), Historically Black Colleges and Universities, and minority-serving institutions, to expand cybersecurity education opportunities, cybersecurity technology and programs, cybersecurity research, and cybersecurity partnerships with public and private entities. (b)ApplicationsAn eligible institution seeking a grant under subsection (a) shall submit an application to the Secretary of Homeland Security at such time, in such manner, and containing such information as the Secretary may reasonably require, including a statement of how the institution will use the funds awarded through the grant to expand cybersecurity education opportunities at the eligible institution.(c)ActivitiesAn eligible institution that receives a grant under this section may use the funds awarded through such grant for increasing research, education, technical, partnership, and innovation capacity, including for—(1)building and upgrading institutional capacity to better support new or existing cybersecurity programs, including cybersecurity partnerships with public and private entities; and (2)building and upgrading institutional capacity to provide hands-on research and training experiences for undergraduate and graduate students. 